PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 15,2003, claimant was traveling on Interstate 64/77 in Charleston, Kanawha County, on the Elk River Bridge when his vehicle struck a loose steel j oint that damaged the left rear tire on his 2001 Ford F-150.
2. Respondent was responsible for the maintenance of Interstate 64/77 in Kanawha County and respondent failed to maintain properly Interstate 64/77 on the date of this incident.
3. As a result of this incident, claimant’s vehicl e sustained damage in the amount of $153.70.
4. Respondent agrees that the amount of $153.70 for the damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Interstate 64/77 in Kanawha Comity on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $153.70.
Award of $153.70.